In an action to *347recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated September 24, 1993, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for summary judgment dismissing the complaint is granted, and the complaint is dismissed.
The plaintiff Patricia Cipolla allegedly was injured when she slipped and fell in a puddle of water in the defendant’s store. We find that, as a matter of law, the plaintiffs failed to establish that the defendant had constructive notice of the puddle. The evidence was too speculative to establish that the puddle was in existence for a sufficient length of time prior to the accident to permit the defendant’s employees to discover and remedy it (see, Gordon v American Museum of Natural History, 67 NY2d 836; Davis v Supermarkets Gen. Corp., 205 AD2d 730; Kanarskee v Pergament Distribs., 201 AD2d 704). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.